DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a continuation-in-part of Application No. 15/912,042, which has an effective filing date of 10/04/2012. Claims 22 and 23 include subject matter not found in the prior-filed applications. For the purpose of applying prior art, the effective filing date for such claims is 11/09/2018. The effective filing date for claims 19-21 is 10/4/2012.
Claim Objections
Claims 21-23 are objected to because of the following informalities:  in each of claims 21-23, “claim 19” should read --of claim 19--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu (US2011/0149440A1).
Uematsu reads on the claims as follows (refer to Figs. 2B and 6B):
Claim 19. A dual stage actuated (DSA) suspension (110, Fig. 2B), comprising: 
a piezoelectric microactuator (205a, 205b) affixed to the suspension, the piezoelectric microactuator comprising a bottom electrode (right electrode in Fig. 6B, having bottom part 523 in Fig. 5A) and a wrap-around electrode (left electrode in Fig. 6B),  
a first portion (75) of adhesive disposed on a first side of the piezoelectric microactuator; and 
a second portion (76) of adhesive disposed on a second side of the piezoelectric microactuator.  
Claim 20. The DSA suspension of claim 19, wherein the first portion of adhesive and the second portion of adhesive are partially cured.  Clearly, the curing of adhesive is not instantaneous, i.e. once the curing process begins, the adhesive is partially cured until it is fully cured. See para. [0101].
Claim 21. The DSA suspension of claim 19, wherein the first portion of adhesive and the second portion of adhesive are disposed on at least two surfaces of the microactuator. See Fig. 6B. Each of the adhesive portions is disposed on a different surface. Therefore, the adhesive portions are disposed on two surfaces.
Claim 22. The DSA suspension of claim 19, wherein a third portion (621, 622) of adhesive is disposed on a surface of the microactuator between the first portion of adhesive and the second portion of adhesive.  
Claim 23. The DSA suspension of claim 19, wherein the microactuator includes multiple layers of PZT wafer material. See “plurality of piezoelectric layers” in para. [0077]. It is readily apparent that the same applies for Fig. 6B, as the same number, 205a, is used for the piezoelectric element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729